Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Amendment filed on 6/15/2022. Applicant's arguments filed with respect to the claims 1-11 have been fully considered but they are not persuasive. The rejection of the claims 1-11 are maintained under prior art Xu as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section cited below. Newly added claims 23-26 are rejected under Xu in view of Fuji as cited below. Newly added claims 21, 22, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 1-11 and  21-29 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. Pub. No. 2011/0054815 A1).

As per claim 1, Xu discloses:
A monitoring device configured to monitor an energy storage device, the monitoring device comprising: 
an acquisition unit configured to acquire information regarding whether a learning model is in a first mode or in a second mode, the learning model configured to detect a state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); and 
a change unit configured to change an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage). 

As per claim 2, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first mode, the change unit changes a threshold voltage to a larger value, the threshold voltage configured to cause the balancer circuit to balance the voltage (See Para [0022], i.e. battery equalized charge…balance the voltage , See Para [0056]-[0064], i.e. replace…maximum voltage ).

As per claim 3, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first mode, the change unit changes the operation of the balancer circuit to a stopped state (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage [it is apparent that when equalize battery is completed, the operation stop, being the stop state as cited above]).

As per claim 4, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first mode, the change unit causes one of a plurality of energy storage cells to discharge in order to increase a voltage difference between the plurality of energy storage cells  (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[prior in Z1 state discharge the battery, considered as the discharge operation as cited above]).

As per claim 5, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in a case where the learning model is in the second mode, the change unit causes the balancer circuit to operate in the predetermined state  (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[Prior art operate state Z1…Z4 being the predetermined state]).

As per claim 6, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the second mode, the change unit changes the operation of the balancer circuit from the predetermined state (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[prior art operate in Z1 … Z4 state, therefore change the operation based the predetermined state]).

As per claim 7, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein the acquisition unit acquires from a server the information regarding whether the learning model is in the first mode or in the second mode (See Para [0055]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[prior art directed to transfer data to background computer , the computer operate the different mode Z1….Z4 is considered as the server as cited above]). 

As per claim 8, Xu discloses:
A monitoring method configured to monitor an energy storage device, the monitoring method comprising: 
acquiring information regarding whether a learning model is in a first mode or in a second mode, the learning model configured to detect a state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); and 
changing an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode  (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage). 

As per claim 9, Xu discloses:
A computer program stored in a non-transitory computer readable medium, configured to cause a computer to cause a learning model regarding an energy storage device to learn, wherein the computer executes: 
acquiring information regarding whether the learning model is in a first mode or in a second mode (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); 
changing an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage); and 
acquiring input data, including at least one of a voltage, a current, a temperature, and a state of charge (SOC) of the energy storage device, to provide the input data to the learning model (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery). 

As per claim 10, Xu discloses all of the features of claim 9 as discloses above wherein Xu also discloses wherein the computer further executes the step of in the case where the learning model is in the first mode, acquiring the input data to provide the input data to the learning model while leaving the operation of the balancer circuit in the predetermined state (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery). 

As per claim 11, Xu discloses all of the features of claim 9 as discloses above wherein Xu also discloses a computer program configured to cause a computer to detect a state of an energy storage device, wherein the computer executes: inputting input data, including at least one of a voltage, a current, a temperature, and a state of charge (SOC) of the energy storage device, to a learning model that has learned based on the computer program according to claim 9 and detecting the state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery). 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. No. 2011/0054815 A1) in view of Fuji et al. (U.S. Pub. No. 2015/0162759 A1).

As per claim 23, Xu discloses all of the features claim 1 as discloses above.
Xu does not disclose: wherein the balancer circuit further comprises a series circuit of a resistor and a switch connected in parallel for each one of a plurality of energy storage cells of the energy storage device.
However, Fuji discloses: wherein the balancer circuit further comprises a series circuit of a resistor and a switch connected in parallel for each one of a plurality of energy storage cells of the energy storage device (See Figure 3, i.e. Rd and Q , and Cmk & Para [0021]-[0030]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Fuji into the 

teaching of Xu because it would allow detection of failure in equalization device (See 

Para [0010]).


As per claim 24, Xu and Fuji discloses all of the features of claim 23 as discloses above wherein Fuji also discloses wherein when a voltage difference between a maximum voltage and a minimum voltage of among respective voltages of the plurality of energy storage cells is equal to or more than a threshold voltage, the switch connected in parallel to a energy storage cell, from among the plurality of energy storage cells, exhibiting the maximum voltage is turned on, to cause the energy storage cell exhibiting the maximum voltage to discharge via the resistor to balance the voltages of the energy storage device (See Figure 3, i.e. Rd and Q , and Cmk & Para [0021]-[0030], See Figure 4).

As per claim 25, Xu and Fuji discloses all of the features of claim 23 as discloses above wherein Fuji also discloses wherein the voltages of the energy storage device are balanced via a plurality of the switches and a plurality of the resistors according to a determined maximum voltage and a minimum voltage from among the plurality of energy storage cells of the energy storage device (See Figure 3, i.e. Rd and Q , and Cmk & Para [0021]-[0030], See Figure 4).

As per claim 26, Xu and Fuji discloses all of the features of claim 23 as discloses above wherein Fuji also discloses wherein wherein the switch comprises a transistor or a relay (See Figure 3, i.e. Rd and Q , and Cmk & Para [0021]-[0030], See Figure 4).


Allowable Subject Matter
7.	Claims 21, 22, 27, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 21, 22, 27, and 29 – wherein claim 28 depend on claim 27.


Response to Applicant’s Remarks

9.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art Xu as cited above.
Applicant’s remarks (Pages 8-11), argues that the prior art Xu does not disclose “a change unit configured to change an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode, the balancer circuit configured to balance a voltage of the energy storage device”.
With respect to Applicant’s remarks, prior art Xu discloses the state of battery in different including equalized charge state, float charge state , dynamic discharge state (See Figure 3, as cited below)

    PNG
    media_image1.png
    557
    745
    media_image1.png
    Greyscale


The state of the battery (first mode (equalized charge) , second mode (float charge) ) are fed into an Artificial nerve network therefore teaching the learning model that detect state of the energy storage as cited above.
Prior art Xu discloses the equalizing of battery by perform additional charge for worse batteries (See Para [0022]), therefore it is apparent that Xu include balance circuit for performing the balancing of the battery.

    PNG
    media_image2.png
    305
    493
    media_image2.png
    Greyscale


Because prior art perform balancing of batteries , while also including different state such as float charge state , therefore when the state of the battery is in equalized charge state, the balance circuit of Xu is switch from a non-operative state (when not perform balance) to an operative state for balancing of the batteries – which correlate to the change operation of a balancer circuit from a predetermined state of the claims as cited above.
Because Xu have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under Xu as cited above. This office action is Final.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851